Citation Nr: 0202161	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Medical evidence shows that the veteran is not currently 
diagnosed with PTSD.

3.  There is no lay or medical evidence indicating that any 
post-service psychiatric disability may be associated with 
the veteran's period of active duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO did not inform the veteran 
of these provisions.  However, the RO attempted to gain 
information from the veteran on several occasions, with 
little to no cooperation or response from the veteran.  
Further, the veteran canceled RO hearings and Travel Board 
hearings.  Also, the veteran requested additional time to 
further develop his claim; however, he provided nothing 
additional to the record.  The veteran indicated that lay 
statements were forthcoming; to date, no such statements have 
been received.  Thus, the Board is of the opinion that upon a 
review of the record, the veteran and his representative have 
had notice and opportunity to submit evidence and argument on 
the claim such that evaluation of the veteran's claim on the 
merits will not be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, the Board acknowledges that the RO did not afford 
the veteran a current VA examination concerning his PTSD.  
The new statutory amendments require VA to obtain a medical 
examination or opinion when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, codified 
at 38 U.S.C. § 5103A.  However, the legislation provides that 
an examination or opinion is necessary to make a decision on 
the claim when: 1) there is lay or medical evidence of a 
current disability; and 2) lay or medical evidence that 
indicates that the disability may be associated with the 
veteran's active duty service; but 3) there is insufficient 
medical evidence to make a decision on the claim. Id.  In 
this case, as discussed above, there is simply no lay or 
medical evidence that suggests that any post-service mental 
disorder is associated with service.  Further, the VA had 
already afforded the veteran an examination in February 1997.  
Moreover, there is no diagnosis of PTSD of record.  
Accordingly, the Board finds that, under the new statutory 
provisions, further development is not required for the 
purpose of obtaining a VA examination or opinion. 

I.	Factual Background

On review of the veteran's service medical records, the Board 
notes that there are no opinions, notations, complaints, or 
indications otherwise of any mental disorder, including PTSD.  

The veteran filed his initial claim for compensation benefits 
for PTSD in June 1996.  He indicated that it began in 1989 
but he did not set forth any facilities where he had been 
treated for PTSD.  In support of his claim, the veteran 
provided a stressor statement dated in October 1996.  He 
described his boot camp experience, particular attacks in 
1968 generally, ambushes he witnessed, and his PTSD-like 
symptoms.  He stated that he had not been treated for PTSD.  

Post-service, there are no relevant medical records until the 
VA examination conducted in February 1997.  On the February 
1997 examination, it was reported by way of history that the 
veteran had served in Vietnam, primarily as a "yeoman" and 
then as a "grunt," at which time he participated in night 
patrols around the base.  He described exposure to mortar and 
rocket patrols.  He related a history of having seen a 
psychiatrist on one occasion during service, after he stole a 
jeep, who summarily dismissed him.  

The February 1997 examiner noted that the veteran had not 
sought treatment for any mental disorder until several years 
earlier when he was in the midst of a divorce.  The examiner 
also noted that the veteran's symptoms of a dysthymic 
disorder might well have had its origin during the veteran's 
years in Vietnam or shortly thereafter.  However, the 
examiner observed that the veteran did not describe 
significant events or exposure to trauma that were intrusive 
in nature or related to any specific activities with which he 
was involved.  He essentially described few incidents, but 
provided nothing as to his own personal traumatic 
experiences.  The examiner noted that the veteran did not 
describe combat nightmares generally and the one episode he 
did relate during examination appeared to be more of a 
physiological and/or psychological response to a reminder of 
combat.  Overall, the examiner concluded that the veteran 
appeared to have been impacted by his involvement in the war, 
but on examination, he did not describe significant symptoms 
of PTSD.  The diagnoses were dysthymic disorder, late onset, 
primary type; obsessive compulsive personality traits; no 
recent psychological stressors.  

Form DD 215 provided in February 2000 indicates that the 
veteran earned one bronze star, the National Defense Service 
medal, Vietnam service medal with one silver star, Republic 
of Vietnam meritorious unit citations, Republic of Vietnam 
campaign medal, and the pistol expert badge.  Service 
personnel records indicate that his military occupational 
specialty was as an "Admin Man."

There are no further clinical data of record.

II. Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2001).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 146- 
47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 3.304(f) (2001).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147; Zarycki, 6 Vet. App. at 98.  (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

III. Analysis

The Board notes at the outset that the veteran is not 
entitled to service connection for PTSD as he claims.  
Specifically, the veteran asserts that he developed PTSD as a 
result of his exposure to traumatic events that took place 
during his tour of duty in Vietnam.  Nonetheless, in spite of 
the RO's attempts to gain further data and support as to his 
stressors and personal experiences during service in Vietnam, 
the veteran has thus far provided nothing more than general 
statements as to occurrences while in Vietnam.  The veteran 
indicated in his personal statements that he felt stigmatized 
by the war and resented young men fighting for a cause they 
did not support.  However, despite the RO's attempts to 
develop his claim, the veteran has not given any detailed 
information, medical evidence or otherwise, to substantiate 
his allegations.  Moreover, as noted earlier, on several 
occasions he canceled his scheduled hearings, both at the RO 
and Travel Board, thereby giving up an opportunity to render 
more complete information as to his claim.  

However, of more importance in this case is the lack of a 
diagnosis of PTSD.  Current regulations as noted herein 
provide for three requirements to establish service 
connection for PTSD, including medical evidence of a 
diagnosis of the particular condition.  See supra 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  In this particular case, 
the change in regulations during the pendency of this appeal 
does not alter the outcome, in that absent a current 
diagnosis, neither the former nor the present regulation 
provides for a positive result such that entitlement to 
service connection for PTSD may be granted.  The only medical 
record associated with the veteran's claims folder is his VA 
examination conducted in February 1997, at which time the 
examiner diagnosed dysthymia.  

Moreover, the examiner did not relate the veteran's symptoms 
generally to service; rather, the examiner noted that the 
veteran first sought treatment at the time of his divorce.  
While the examiner stated that the veteran's dysthymic 
disorder may have had its origins in Vietnam, the Board notes 
that medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight.  Id.  

Further, the veteran's statements alone as to the 
relationship between his post-service symptoms and mental 
disorder and his period of service are not sufficient to 
establish such correlation.  The Board does recognize the 
veteran's service in Vietnam.  However, the Board would point 
out that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal; neither the veteran's statements nor the 
representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link any post-service mental disorder with 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Thus, overall, the veteran's service connection claim fails.  
After carefully reviewing and weighing the evidence of 
record, the Board finds that the evidence does not support 
the veteran's claim of entitlement to service connection for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

